Title: Thursday 27th.
From: Adams, John Quincy
To: 


       Stevens went to the lewtenants of the Police for a passport to go out of the kingdom. He could not get it till 10 o clock. At twelve o clock we dined. Mr. Austin, Mr. Appleton, Mr. Dana, Mr. Thaxter Mr. Fox Captn. Robinson and Dr. Foulk took leave of us and at about 1 o clock we sot out. We passed over the boulevards and out of the porte St. Martin and left Paris. We had very good roads passed over some land very well cultivated and at about ten o clock at night we arrived at Compiègne which is a small city and a very old one. We came 9 Posts and a half which is 57 Miles to day.
      